November 2, 2011 Mr. Joel Parker Accounting Branch Chief United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE:Old Republic International Corporation Form 10-K for the Fiscal Year Ended December 31, 2010 Filed February 28, 2011 File No. 001-10607 Dear Mr. Parker: We have received your letter of October 20, 2011 and acknowledge your request that we respond within ten business days to the inquiries and directions cited in the letter.Due to the timing of the Commission’s letter our resources have been directed to the preparation of and timely filing of the Company’s Form 10-Q for the quarterly period ended September 30, 2011.Accordingly, we ask for your forbearance and allow us an additional ten business days to comply with the Commission’s request. Sincerely, /s/ Karl W. Mueller Karl W. Mueller Senior Vice President and Chief Financial Officer cc:James Peklenk, Staff Accountant, SEC Lisa Vanjoske, Assistant Chief Accountant, SEC A. C. Zucaro, Chairman and Chief Executive Officer, ORI Chris Nard, President, ORI
